Citation Nr: 1550537	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-16 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected lumbar spine disorder.


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1980 to October 1980 and May 2000 to January 2001.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

With resolution of the doubt in his favor, the Veteran's cervical spine disorder was caused by his service-connected lumbar spine disorder.


CONCLUSION OF LAW

The criteria to establish service connection for a cervical spine disorder, to include as secondary to the Veteran's service-connected lumbar spine disorder, are met. 
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

This decision is a total grant of the benefits sought on appeal, and any error related to the Veterans Claims Assistance Act (VCAA) is moot. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection may be established for a disability, which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a). The United States Court of Appeals for Veterans Claims (Court) has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition." Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disease or injury. Id.

The Veteran contends that his cervical spine degenerative joint disease and cervical spine myositis is due to his service-connected herniated nucleus pulpous L4-L5, L3-L4 and disc bulge L5-S1, left l4 radiculopathy, and spinal stenosis by MRI. 

During the Veteran's April 2013 VA medical examination, the Veteran was diagnosed with cervical degenerative joint disease and cervical myositis. The examiner opined that the Veteran's cervical spine disorder was less likely than not proximately due to or the result of the Veteran's service-connected lumbar spine disorder. 

The Veteran submitted a private medical opinion from Dr. N.O.V. Dr. N.O.V. opined that it was at least as likely as not that the Veteran's cervical spine disorder was secondary to his service-connected herniated nucleus pulpous L4-L5, L3-L4 and disc bulge L5-S1, left l4 radiculopathy, and spinal stenosis by MRI.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994). 

Given that the Veteran has submitted a private medical opinion in support of a nexus between his cervical spine disorder and his service-connected lumbar spine disorder, the Board affords the benefit of the doubt to the Veteran and grants the claim.


ORDER

Service connection for a cervical spine disorder is granted.



____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


